UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4840



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NA’IM N. HARITH-BEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Rebecca B. Smith, District
Judge. (CR-02-89)


Submitted:   December 10, 2002         Decided:     December 24, 2002


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Na’im N. Harith-Bey, Appellant Pro Se. Toby M. Jesson, Special
Assistant United States Attorney, Fort Monroe, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     A federal magistrate judge found Na’im N. Harith-Bey guilty of

driving without a valid driver’s license on a military base, in

violation of Va. Code Ann. § 46.2-300 (Michie 2002), as assimilated

into federal jurisdiction pursuant to 18 U.S.C. §§ 7, 13 (2000).

Harith-Bey timely appealed to the federal district court. However,

when he failed to appear for oral argument, the district court

dismissed the appeal for failure to prosecute.          Harith-Bey filed a

timely appeal to this court, challenging the magistrate judge’s

jurisdiction to try him for driving without a valid driver’s

license.

     Because Harith-Bey does not challenge in his informal brief

the grounds for the district court’s dismissal of his appeal, that

issue is waived.    4th Cir. R. 34(b).       Furthermore, by failing to

prosecute his appeal before the district court, we find that he has

waived his right to appeal.      Cf. Wright v. Collins, 766 F.2d 841,

845-46 (4th Cir. 1985) (failure to file timely objections to

magistrate    judge’s   report   and   recommendation    waives   appellate

review of substance of that recommendation).             Consequently, we

affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED


                                       2